      CASE 0:19-cv-00903-JNE-HB Document 84 Filed 04/24/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 My Pillow, Inc.,

                       Plaintiff,

 v.                                                   Case No. 19-cv-0903 (JNE/HB)
                                                      ORDER
 Ontel Products Corporation,
 Target Corporation, Pegasus Home
 Fashions, Inc., and Does 1 through 7,

                       Defendants.



      In a Report and Recommendation (“R&R”) dated April 3, 2020, the Honorable

Hildy Bowbeer, United States Magistrate Judge, recommended that the Court deny

Plaintiff’s Motion for a Preliminary Injunction. See ECF No. 83. No objections were filed

to that Report and Recommendation in the time period permitted. Based on a de novo

review of the record, the Court accepts the conclusions of the R&R. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3); D. Minn. LR 72.2. Therefore, IT IS ORDERED that

Plaintiff’s Motion for a Preliminary Injunction, ECF No. 49, is DENIED.


Date: April 24, 2020
                                               s/Joan N. Ericksen
                                               JOAN N. ERICKSEN
                                               United States District Judge
